Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of March 28, 2011 (the
“Effective Date”) is by and between The Children’s Place Retail Stores, Inc., a
Delaware corporation (the “Company”), and Jane T. Elfers (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to the Employment Agreement
dated as of December 11, 2009 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive wish to amend and restate the Employment
Agreement in its entirety and to enter into this Amended and Restated Employment
Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is hereby agreed between the Company and the Executive as follows:

 

1.             Employment.  The Company agrees to employ the Executive and the
Executive agrees to employment with the Company on the terms and conditions set
forth in this agreement (the “Agreement”).

 

2.             Term.  The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on January 4, 2010 (the “Start Date”) and,
subject to the earlier termination of the Term as provided in Section 5 below,
shall continue through April 15, 2015 (the “Expiration Date”); provided,
however, that the Term shall automatically renew for successive one-year terms
(each, a “Renewal Period”) after the Expiration Date, subject to its nonrenewal
if either the Company or the Executive gives the other party hereto written
notice at least ninety (90) days’ prior to the Expiration Date or the end of the
then-current Renewal Period, as applicable  (a “Non-Renewal Notice”) of its or
her intent not to renew the Term, during which 90 day period, the Executive
shall, for so long as she is employed by the Company, continue to accrue
benefits and entitlements under each employee and welfare benefit plan and
program, and shall continue to accrue entitlements and vest, as applicable,
under each equity and incentive compensation plan, in each case, in which she
participates at the relevant time and to the extent provided by the terms of
such plan or program.  For purposes of clarification, each Renewal Period shall
be subject to earlier termination as provided in Section 5 below.

 

3.             Positions; Duties.

 

(a)           During the Term, the Executive shall serve as Chief Executive
Officer and President of the Company and each of its subsidiaries.  The
Executive shall be responsible for the general management of the business and
affairs of the Company and each of its subsidiaries, shall report solely and
directly to the Board of Directors of the Company (the “Board”), and shall have
all of the authorities, duties and responsibilities customarily exercised by an
individual serving as chief executive officer and president of a public company
of the size, complexity and nature of the Company and its subsidiaries, as well
as such other duties consistent with her position and titles as are reasonably
assigned by the Board.  The Executive shall, at the request of the Chair of the
Board, meet on a regular basis with the Chair of the Board.

 

--------------------------------------------------------------------------------


 

(b)           During the Term, at each annual meeting of stockholders at which
Directors are to be considered for election, the Company shall nominate the
Executive for election as a Director if her term as a Director is expiring.

 

(c)           During the Term, the Executive shall devote substantially all of
her business time and attention to the business and affairs of the Company and
other enterprises controlled by the Company and shall use her best efforts,
skills and abilities in the diligent and faithful performance of her duties and
responsibilities hereunder.  Notwithstanding the foregoing, the Executive may
(i) engage in personal investment activities for herself and her family,
(ii) engage in charitable and civic activities, (iii) serve on the board of
directors of the educational institution on which she currently serves, and
(iv) serve on one board of directors of another enterprise (whether civic,
charitable, educational or for profit) which is not a Competing Business (as
defined in Section 7(a) hereof), provided the outside activities set forth in
(i), (ii) and (iii) hereof do not interfere or conflict with Executive’s
performance of her duties and responsibilities hereunder in any material
respect.

 

(d)           During the Term, the Executive’s principal office and principal
place of employment shall be within a 50 mile radius of midtown Manhattan, New
York City or such other place that the Executive consents to in writing;
provided that the Executive understands that she shall be required to travel
domestically and internationally from time to time for business reasons as the
Company may, in its reasonable discretion, require.

 

(e)           During the Term, Executive will be subject to all of the written
policies, rules and regulations of which Executive is given notice applicable to
senior executives of the Company and will in good faith attempt to comply with
all reasonable directions and instructions of the Board which are consistent
with her position and titles.

 

4.             Compensation.

 

(a)           Base Salary.  During the Term, the Company shall pay to the
Executive a base salary at the rate of one million dollars ($1,000,000) on an
annualized basis (the “Base Salary”), which Base Salary shall be payable in
equal installments in accordance with the Company’s normal payroll procedures
for other senior executives, but not less frequently than monthly.  The Base
Salary shall be reviewed annually by the Board (or an authorized committee
thereof) and shall be subject to increase (but not decrease) at the discretion
of the Board (or such authorized committee).  After any such increase, the term
“Base Salary” as used in this Agreement shall thereafter refer to the Base
Salary as so increased.

 

(b)           Stock Awards.  On the Effective Date, the Company shall execute
and deliver to the Executive the stock award agreements in the forms of Exhibits
A and B hereto, with the applicable numbers of shares of common stock of the
Company inserted pursuant to the instructions set forth in such award
agreements.

 

(c)           Annual Bonus.  For each fiscal year of the Company commencing
during the Term, the Executive shall be eligible to receive an annual
performance —based cash bonus award (each, an “Annual Bonus”) pursuant to the
Company’s annual bonus plan.  The threshold amount of each Annual Bonus shall be
equal to 50% of the Executive’s Base Salary (the “Threshold Bonus”), the target
amount of each Annual Bonus shall be equal to 120% of the Executive’s Base
Salary (the “Target Bonus”) and the maximum amount of the Annual Bonus

 

2

--------------------------------------------------------------------------------


 

shall be 240% of the Executive’s Base Salary (the “Maximum Bonus”).  The actual
Annual Bonus shall be earned and paid based on the achievement of performance
measure(s) (each, a “Performance Measure”) as described below.

 

The Performance Measure(s) shall be established by the Compensation Committee of
the Board (the “Compensation Committee”) no later than the end of the first
quarter of each fiscal year commencing during the Term.  The Compensation
Committee shall establish a Performance Measure for each of the Threshold Bonus,
Target Bonus and Maximum Bonus for each such fiscal year.

 

The Annual Bonus (whether it is the Threshold Bonus, the Target Bonus, the
Maximum Bonus or an amount between the Threshold Bonus and the Maximum Bonus)
earned for any fiscal year shall correspond to the Performance
Measure(s) achieved for the applicable fiscal year of the Company when compared
to the corresponding target Performance Measure(s).  Such comparison shall be
made on a straight-line interpolated basis and by reference to the Company’s
audited consolidated financial statements for the applicable fiscal year.  If
the Performance Measure chosen by the Compensation Committee is the Company’s
operating income, for purposes hereof, operating income shall mean the Company’s
consolidated annual operating income as set forth in the Company’s annual
audited consolidated statement of operations for the applicable period, adjusted
to exclude non-recurring charges and expenses.

 

The Executive shall be paid an Annual Bonus for a fiscal year at the same time
as other senior executives of the Company receive annual bonuses for such fiscal
year, but in no event later than 75 days following the close of the fiscal year
of the Company for which the Annual Bonus is earned.  Subject to Section 6
below, to receive an Annual Bonus with respect to a fiscal year, the Executive
must be employed by the Company on the date which is the close of the fiscal
year of the Company for which the Annual Bonus is earned.

 

(d)           Long-Term Incentive Awards.  In addition to the Annual Bonuses,
for each fiscal year during the Term, the Executive shall be eligible to receive
awards under the Company’s Long-Term Incentive Plan (or any successor(s) to such
Plan) (each, an “LTIP Award”), with the annual performance metrics thereunder to
be established during the first quarter of each fiscal year by the Compensation
Committee.  The Compensation Committee shall review the achievement of
performance targets in respect of LTIP Awards to the Executive on an annual
basis.

 

(e)           Additional Equity.  During the Term, the Executive shall be
eligible to be granted equity interests in the Company pursuant to the Company’s
Amended and Restated 2005 Equity Plan (the “2005 Equity Plan”) (and any
successor(s) to such Plan, including the 2011 Equity Incentive Plan (the “2011
Equity Plan”) if approved by the Company’s stockholders) and any other equity
plan of the Company.

 

(f)            Executive Benefits, Perquisites and Expenses.

 

(i)            Benefits and Perquisites.  During the Term, the Executive shall
be eligible to participate in all employee benefit and all perquisite plans,
programs and arrangements offered by the Company (including without limitation,
all insurance coverage, vacation, retirement, savings and stock purchase plans
and perquisites) as the Company generally

 

3

--------------------------------------------------------------------------------


 

makes available to senior executives of the Company from time to time.  Except
as otherwise specifically provided by a benefit plan or program established by
the Company or as provided by separate written agreement with the Company, the
Executive’s Base Salary shall constitute the compensation on the basis of which
the amount of the Executive’s benefits under any such plan or program shall be
determined.

 

(ii)           Other Benefits.  During the Term, the Executive shall be provided
financial planning and tax preparation services (not to exceed $20,000
annually), payment or reimbursement for the premium cost (not to exceed $10,000
annually) of supplemental life insurance, and payment or reimbursement for the
premium cost (not to exceed $25,000 per year) of supplemental long-term
disability insurance.  In addition, during the Term, the Company shall provide
the Executive for her use, at the Company’s expense, an automobile commensurate
with the Executive’s needs and position as the Company’s most senior executive
officer and shall provide the Executive with a suitably experienced driver
satisfactory to the Executive who shall be on the Company’s payroll, including
benefits, and shall be appropriately insured by the Company.  The Company shall
be responsible for the cost of insurance, maintenance, gas, parking and other
related operating expenses incurred for such automobile during the Term.  All
payments or reimbursements hereunder shall be made by the Company as soon as
practicable following the Executive’s presentation of appropriate support
therefor in accordance with the Company’s policies for senior executives in
respect thereof provided to the Executive.

 

(iii)          Expenses.

 

(x)            The Company shall promptly reimburse the Executive for all
out-of-pocket business expenses as may be reasonably incurred by her in the
performance of her duties hereunder during the Term, subject to the Company’s
policies for senior executives in respect thereof provided to the Executive.

 

(y)           The Company shall also promptly reimburse the Executive for, or at
the Executive’s request pay directly on the Executive’s behalf, all legal fees
and expenses actually and reasonably incurred by her in entering into this
Agreement.  In the event of any dispute between the Company and the Executive
regarding Executive’s employment hereunder (or the termination thereof), the
Company shall also reimburse the Executive for all reasonable legal expenses and
all arbitration fees and expenses actually incurred by Executive in connection
with such dispute but if and only if (1) Executive is determined by the
arbitrator to have prevailed on at least one material issue in dispute, and
(2) the arbitration award with respect to such material issue exceeds the amount
of any offer of compromise made by the Company.

 

(z)            All reimbursements and other payments to be made to or on behalf
of the Executive pursuant to this subclause (iii) shall be made by the Company
as soon as practicable following submission of a request therefor by the
Executive, accompanied by appropriate support therefor, in accordance with the
Company’s policies for senior executives in respect thereof provided to the
Executive.

 

(iv)          Additional Provisions.  Notwithstanding any other provision
herein, the following provisions shall apply to any reimbursement of expenses
and to the provision of any in-kind benefits under this Section 4 or under any
other provision of this Agreement:  (i) the amount of such expenses eligible for
reimbursement, or in-kind benefits to be

 

4

--------------------------------------------------------------------------------


 

provided, during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year; (ii) reimbursement of any such expense shall be made by no
later than December 31 of the year following the calendar year in which such
expense is incurred; and (iii) the Executive’s right to receive such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

(g)             Treatment of Awards and Benefits.  The Company shall provide the
Executive with an Annual Bonus, any LTIP Awards, any additional equity awards,
benefits and perquisites on a basis which is no less favorable for the Executive
than the most favorable basis on which any of the foregoing are provided to any
other senior executive officer of the Company;  provided, however, that the
foregoing shall not apply to any bonuses, LTIP Awards, equity interests,
benefits or perquisites granted or provided to any senior executive officer in
connection with his or her initial hire or promotion or other grants not made in
the ordinary course of business.

 

5.             Termination of Employment.  Notwithstanding any other provisions
of this Agreement to the contrary, subject to Section 5(e) below, the employment
of the Executive pursuant to this Agreement (and the Term) may be terminated as
follows:

 

(a)           Termination by the Company for Cause or Voluntary Termination by
the Executive Without Good Reason or Upon Expiration of the Term.  The
Executive’s employment (and the Term) may be terminated (i) by the Company for
Cause, as defined in Section 13(a) below or (ii) by the Executive without Good
Reason, as defined in Section 13(d) below.  The Executive’s employment (and the
Term) shall automatically terminate upon expiration of the Term if either party
has given a Non-Renewal Notice to the other and the last day of the Term shall
be the Date of Termination for purposes of this Agreement.

 

(b)           Termination by Either the Company or the Executive due to the
Executive’s Disability.  The Executive’s employment (and the Term) may be
terminated by the Company or by the Executive upon the Executive’s Disability,
as defined in Section 13(c) below.

 

(c)           Termination Due to Death.  The Executive’s employment (and the
Term) shall terminate upon her death and the date of her death shall be the Date
of Termination for purposes of this Agreement.

 

(d)           Termination by the Company Without Cause or by the Executive for
Good Reason.   The Executive’s employment (and the Term) may be terminated
(i) by the Company without Cause (other than in the event of the Executive’s
Disability or death, as to which Sections 5(b) and 5(c) (as applicable) above
and Section 6(b) below shall be applicable) or (ii) by the Executive for Good
Reason.

 

(e)           Notice of Termination.  Any termination of the Executive’s
employment (and the Term) hereunder (other than the death of the Executive or as
a result of the expiration of the Term if either party has given a Non-Renewal
Notice to the other), whether by the Company or by the Executive, shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that shall indicate (i) the specific termination provision in this
Agreement relied upon and, other than in the case of a resignation by the
Executive without Good Reason, shall set forth in

 

5

--------------------------------------------------------------------------------


 

reasonable detail the basis for termination of the Executive’s employment under
the provision so indicated and (ii) the date of termination (the “Date of
Termination”).  Executive agrees if she elects to terminate her employment other
than for Good Reason, the Notice of Termination shall set forth a Date of
Termination that is not less than sixty (60) days after the date of the Notice
of Termination; provided, however, that the Company shall have the right to
accelerate such notice and make the Date of Termination the date of the Notice
of Termination or such other date prior to the Executive’s intended Date of
Termination as the Company deems appropriate, which acceleration shall in no
event be deemed a termination by the Company without Cause or constitute Good
Reason.

 

(f)            Removal from any Boards and Position.  Upon the termination of
the Executive’s employment with the Company for any reason, she shall be deemed
to resign (i) from the Board or board of directors of any subsidiary of the
Company or any other board to which she has been appointed or nominated by or on
behalf of the Company, and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.

 

6.             Compensation and Benefits upon Termination, Etc.

 

(a)           General.  In the case of any of the terminations described in
Section 5 above, the Executive or her estate or designated beneficiary(s), as
the case may be, shall be entitled, in addition to any payments and benefits
applicable to the particular termination as set forth in this Section 6 below,
to the following (which, in the case of subclauses (i), (ii), and (iii) below
shall be paid within thirty (30) days after the Date of Termination):

 

(i)            earned, but unpaid, Base Salary through the Date of Termination;

 

(ii)           any Annual Bonus and other incentive compensation earned with
respect to any fiscal year ended prior to the Date of Termination, but not yet
paid as of the Date of Termination;

 

(iii)          any expense reimbursement due, but not yet paid, to the
Executive; and

 

(iv)          to the extent not provided pursuant to applicable specific
terminations as set forth above or below in this Section 6, all other payments,
deliveries and benefits, if any, in accordance with all applicable plans,
programs and other arrangements of the Company.

 

In the event that the Executive is entitled to benefits under any provision
contained in this Section 6, to the extent that the Company’s plans, programs
and arrangements do not permit a continuation of the Executive’s participation
in a benefit plan, program or arrangement following her termination of
employment for the required period, the Company shall pay the Executive, no less
frequently than quarterly in advance, an amount which is sufficient for the
Executive and/or her eligible dependents to purchase equivalent benefits for the
remaining portion of the required period.

 

(b)           Termination Due to Death or Disability.  If the Executive’s
employment terminates as a result of death or Disability, the Executive (or her
estate or designated

 

6

--------------------------------------------------------------------------------


 

beneficiary(s) in the event of her death) shall be entitled, subject to
Section 6(g) below, in addition to the payments, benefits and entitlements
provided in Section 6(a) above, to (i) continued healthcare coverage under the
Company’s group health plan until the earlier of (x) the expiration of twelve
months after the Date of Termination and (y) the date that the Executive
receives health care coverage under a plan or program of a subsequent employer
and (ii) if the termination of employment contemplated by this subsection
(b) occurs prior to the Deferred Award Date (as defined in
Section 29(b)(ii) below), the 2012 Deferred Shares (as defined in
Section 29(b)(ii) below, but substituting the date of death or the Date of
Termination in the case of a termination by reason of Disability, as applicable
(or the immediately preceding business day if such date is not a business day),
for the “Deferred Award Date” referred to in Section 29(b)(ii) below).  The
healthcare coverage set forth in clause (i) above shall be provided pursuant to
COBRA and the Company shall promptly reimburse the Executive (or her eligible
beneficiaries in the event of the Executive’s death) for the applicable COBRA
premiums under the Company’s group health plan.

 

(c)           Termination by the Company Without Cause or by the Executive for
Good Reason or Due to Non-Renewal by the Company.  In the event that (x) the
Company terminates the Executive’s employment without Cause (other than in the
case of her Disability or death, as to which Section 6(b) above shall apply),
(y) the Executive terminates her employment for Good Reason, or (z) the
Executive’s employment terminates at the expiration of the Term due to the
Company’s issuance of a Non-Renewal Notice, then, unless Section 6(d) below
applies, the Executive shall, subject to Section 6(g) below, be entitled, in
addition to the payments, benefits and entitlements provided in
Section 6(a) above, to the following (which, in the case of subclause (ii) below
shall be paid within thirty (30) days following the Date of Termination):

 

(i)           payment of a cash amount equal to the sum of (a) two (2) times the
Executive’s then current Base Salary (not taking into account any reduction
therein that is a basis for a termination for Good Reason)  and (b) the greater
of two (2) times (x) the Target Bonus or (y) the average of the immediately
preceding two year’s Annual Bonuses earned by the Executive (the greater of
clause (x) or (y), the “Bonus Amount”) over a period of twenty-four (24) months
following the Date of Termination (the “Severance Period”).  Such amount shall
be paid ratably in equal installments over the Severance Period in accordance
with the Company’s customary payroll practices, commencing on the next regular
pay date following the date that the Release becomes effective and is no longer
subject to revocation;

 

(ii)           payment in cash in a lump sum of $1,200,000 multiplied by a
fraction, the numerator of which is the number of days elapsed in the applicable
fiscal year of the Company until the Date of Termination and the denominator of
which is 365.  Such amount shall be paid to the Executive on the next regular
pay date following the date the Release becomes effective and is no longer
subject to revocation;

 

(iii)          continued healthcare coverage under the Company’s group health
plan until the earlier of (x) the expiration of the Severance Period, (y) the
date that the Executive’s COBRA coverage expires, and (z) the date that the
Executive receives health care coverage under a plan or program of a subsequent
employer.  Such healthcare coverage shall be provided pursuant to COBRA and the
Company shall promptly reimburse the Executive for her COBRA premiums under the
Company’s group health plan.  To the extent that Executive’s coverage under the
Company’s group health plan expires (other than for the reason set forth in

 

7

--------------------------------------------------------------------------------


 

clause (z) above) before the expiration of the Severance Period, the Company
shall promptly reimburse the Executive for the cost of comparable replacement
coverage for the balance of the Severance Period;

 

(iv)          continued payment and provision of  benefits under the first
sentence of Section 4(f)(ii) above during the Severance Period; and

 

(v)           if the termination contemplated by this subsection (c) occurs
prior to the Deferred Award Date (as defined in Section 29(b)(ii) below), the
2012 Deferred Shares (as defined in Section 29(b)(ii) below, but substituting
the Date of Termination (or the immediately preceding business day if such Date
of Termination is not a business day) for the “Deferred Award Date” referred to
in Section 29(b)(ii) below).

 

(d)          Termination Following a Change in Control,

 

(i)  If, within two (2) years following the occurrence of a Change in Control
(as defined in Section 13(b) below) which constitutes a “change in control
event” within the meaning of Treas. Reg. §1.409A- 3(i)(5)(i), the Company
terminates the Executive’s employment without Cause or the Executive terminates
her employment for Good Reason or the Executive’s employment terminates due to
the Company’s issuance of a Non-Renewal Notice, the Executive shall be entitled,
in addition to the benefits provided in Sections 6(a) and 6(c)(ii) above (and in
lieu of the benefits provided in 6(c)(i) and 6(c)(iii) above), to the following:

 

(A)          a lump sum cash severance payment in an amount equal to three
(3) times the sum of Executive’s Base Salary and the Bonus Amount.  Such amount
shall be paid to the Executive within ten (10) business days following the
Executive’s Date of Termination (or, if later, upon the expiration of the
revocation period, if applicable, under the release required by
Section 6(g) below);

 

(B)           continued healthcare coverage under the Company’s group health
plan until the earlier of (x) the expiration of the 36-month period following
the Date of Termination, (y) the date that the Executive’s COBRA coverage
expires, and (z) the date that the Executive receives health care coverage under
a plan or program of a subsequent employer.  Such healthcare coverage shall be
provided pursuant to COBRA and the Company shall promptly reimburse the
Executive for her COBRA premiums under the Company’s group health plan.  To the
extent that Executive’s coverage under the Company’s group health plan expires
(other than for the reason set forth in clause (z) above) earlier than 36 months
after the Date of Termination, the Company shall promptly reimburse the
Executive for the cost of comparable replacement coverage for the balance of
such 36-month period in the manner provided in the last paragraph of
Section 6(a) above; and

 

(C)           continued payment and provision of benefits under the first
sentence of Section 4(f)(ii) above during the 36-month period after the Date of
Termination.

 

(ii)           If, within two (2) years following the occurrence of a Change in
Control which does not constitute a “change in control event” within the meaning
of Treas. Reg. §1.409A- 3(i)(5)(i), the Company terminates the Executive’s
employment without Cause or the

 

8

--------------------------------------------------------------------------------


 

Executive terminates her employment for Good Reason or the Executive’s
employment terminates due to the Company’s issuance of a Non-Renewal Notice, the
Executive shall be entitled, in addition to the benefits provided in Sections
6(a) and 6(c)(ii) above (and in lieu of the benefits provided in 6(c)(i) and
6(c)(iii) above), to the following:

 

(A)          The Executive shall be entitled to receive the same benefits that
she would have been entitled to receive under Section 6 (c)(i) upon such
termination of her employment if no Change in Control had occurred, with such
benefits payable at the same times and in the same form as therein provided,
except that (1) the amount of the payments that would have been so paid to the
Executive under Section 6(c)(i) from her Date of Termination through March 15 of
the calendar year immediately following the calendar year in which her Date of
Termination occurs shall not be paid to her in such form but  shall be paid to
her instead  in the form of an immediate cash lump sum; (2) the amount of the
additional payments that would have been so paid to the Executive under
Section 6(c)(i) during the period from  March 15 of the calendar year
immediately following the calendar year in which her Date of Termination occurs
until such time thereafter during the Severance Period therein specified as the
aggregate amount of such additional payments would have equaled but not exceeded
the  maximum amount  qualifying for exemption from the requirements of
Section 409A (as defined in Section 25 below) pursuant to Treas. Reg.
1.409A-1(b)(9)(iii), shall not be paid to her in the form of periodic payments
but shall be paid to her instead in the form of an immediate cash lump sum; and
(3) the amount of the payments that would have been paid to the Executive under
Section 6(c)(i) during the remaining portion of the Severance Period therein
specified shall be paid to her during such period in the form of periodic
payments as provided in Section 6(c)(i);

 

(B)           The Executive shall also be entitled to receive an additional
amount equal to the sum of (1) her Base Salary as in effect immediately prior to
her Date of Termination (not taking into account any reduction therein that is a
basis for a termination for Good Reason), plus (2) her Bonus Amount, as
determined in the manner provided in Section 6(c)(i). The additional amount so
payable to the Executive shall be paid to her in the form of an immediate cash
lump sum;

 

(C)           The lump sum cash payments to be made to the Executive pursuant to
Section 6(d)(ii)(A)(1) and (2) and Section 6(d)(ii)(B) above  shall be made
within ten (10) business days following the Executive’s Date of Termination (or,
if later, upon the expiration of the revocation period, if applicable, under the
release required by Section 6(g) below);

 

(D)          The Executive shall also be entitled to receive continued
healthcare coverage under the Company’s group health plan until the earlier of
(x) the expiration of the 36-month period following the Date of Termination,
(y) the date that the Executive’s COBRA coverage expires, and (z) the date that
the Executive receives health care coverage under a plan or program of a
subsequent employer.  Such healthcare coverage shall be provided pursuant to
COBRA and the Company shall promptly reimburse the Executive for her COBRA
premiums under the Company’s group health plan.  To the extent that Executive’s
coverage under the Company’s group health plan expires (other than for the
reason set forth in clause (z) above) earlier than 36 months after the Date of
Termination, the Company shall promptly reimburse the Executive for

 

9

--------------------------------------------------------------------------------


 

the cost of comparable replacement coverage for the balance of such 36-month
period in the manner provided in the last paragraph of Section 6(a) above; and

 

(E)           Continued payment and provision of benefits under the first
sentence of Section 4(f)(ii) above during the 36-month period after the Date of
Termination.

 

(iii)          If a Potential Change in Control (as defined in
Section 13(e) below) has occurred and either (x) the Executive’s employment is
terminated by the Company without Cause at the direction of a Person (as such
term is defined in Sections 3(a)(9) and 13(d)(3) of the Securities Exchange Act
of 1934) who is involved in the Potential Change in Control, (y) the Executive
terminates her employment for Good Reason and the circumstance or event which
constitutes Good Reason occurs at the direction of such Person, or (z) the
Executive’s employment is terminated due to the Company’s issuance of a
Non-Renewal Notice, then, in any case, Executive’s termination of employment
shall be deemed to have occurred following a Change in Control and shall qualify
for the compensation and benefits specified in subsection (d)(i) above.

 

(e)           Equity Awards Upon Termination.  Upon any termination of
Executive’s employment hereunder, Executive shall be entitled to such rights in
respect of any equity awards (including, without limitation, awards of stock
options, restricted shares, performance shares and any other award under the
2005 Equity Plan, the 2011 Equity Plan (if approved by the Company’s
stockholders) or any future equity incentive plan or program of the Company)
theretofore made to Executive, and to only such rights, as are provided by the
plan or the award agreement pursuant to which such equity awards have been
granted to Executive or other written agreement or arrangement between Executive
and the Company (in any case, in the event of a conflict, the rights most
favorable to the Executive shall apply).

 

(f)            No Mitigation or Offset.  In the event of termination of the
Executive’s employment for any reason, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due to her on account of any remuneration or benefits from any subsequent
employment that she may obtain.

 

(g)           Release.  As a condition to the payments and other benefits
pursuant to Section  6(b) (other than payments and benefits due arising out of a
termination due to Executive’s death), 6(c) or Section 6(d) above, the Executive
must execute and deliver within 21 days (or 45 days in the case of a group
termination) following receipt by Executive and not revoke a release of claims
in substantially the form of Exhibit C hereto (the “Release”).  The Release will
be delivered to Executive within ten (10) business days following the Date of
Termination.  Notwithstanding anything to the contrary contained herein, in the
event that any payment hereunder is contingent upon Executive’s execution and
delivery of the Release and the 21 (or 45 day) period covers more than one
calendar year, the payment shall be paid or commence (as applicable) in the
second calendar year (on the first regular pay date of such calendar year
following the date that the Release becomes effective and is no longer subject
to revocation, unless a later date is required by Section 25 below), regardless
of whether the Executive executes and delivers the Release in the first or the
second calendar year encompassed in such 21 (or 45) day period.

 

10

--------------------------------------------------------------------------------


 

7.             Noncompetition and Nonsolicitation.  The Executive agrees that
her services hereunder are of a special, unique, extraordinary and intellectual
character, and her position with the Company places her in a position of
confidence and trust with employees, customers, and suppliers of the Company. 
The Executive further agrees and acknowledges that in the course of the
Executive’s employment with the Company, the Executive has been and will be
privy to confidential information of the Company.  The Executive consequently
agrees that it is reasonable and necessary for the protection of the trade
secrets, goodwill and business of the Company that the Executive make the
covenants contained herein.  Accordingly, the Executive agrees as follows:

 

(a)           Noncompete Restrictions.  The Executive agrees that during the
Term and for a period of twelve (12) months following the Date of Termination
(regardless of the reason therefore), the Executive shall not, anywhere within
the United States of America or any other country or territory in which the
Company or its subsidiaries then conducts or proposes to conduct business,
either directly or indirectly, whether alone or as an owner, shareholder,
partner, member, joint venturer, officer, director, consultant, independent
contractor agent, employee or otherwise of any company or other business
enterprise, or in any other individual or representative capacity, assist in,
engage in, participate in, or otherwise be connected to or benefit from any
“Competing Business”.  For purposes of this Agreement, “Competing Business”
shall mean (i) any entity or business enterprise that derived twenty percent
(20%) or more of its annual gross revenue (measured by the most recent trailing
twelve month period) from the marketing, sale or distribution of children’s
apparel and/or accessories, or (ii) any entity or business enterprise that has a
subsidiary, affiliate, division or business segment that derived twenty percent
(20%) or more of such entity’s or business’ annual gross revenue (determined as
aforesaid) from marketing, sale or distribution of children’s apparel and/or
accessories. Without limitation of the foregoing, the following entities shall
be deemed to be Competing Businesses:  Gymboree, Gap Kids, Aero PS, 77 Kids,
Stride Rite, and Crew Cuts.

 

Notwithstanding the foregoing, nothing in this Section 7(a) shall be deemed to
prohibit Executive from becoming an owner, shareholder, partner, member, joint
venturer, officer, director, consultant, independent contractor agent, employee
or otherwise being associated with (i) a department store (such as, for example,
Macy’s), a mass merchandiser (such as, for example, WalMart or Target) or a
discounter (such as, for example, TJ Maxx) that sells childrens’ clothing and/or
accessories, or (ii) a subsidiary, affiliate, division or business segment of a
Competing Business (but not the direct or indirect controlling entity of a
Competing Business) provided that the Executive does not, directly or
indirectly, provide any services to, or otherwise participate in, any business
activities of the Competing Business (e.g., the Executive may be employed by a
sister company or subsidiary of a Competing Business, provided that she does not
provided any services to, or participate in, any business activities of the
Competing Business and does not provide services to a controlling organization
of the Competing Business with respect to such Competing Business).  In
addition, anything herein to the contrary notwithstanding, the Executive shall
not be deemed to be engaged in a Competing Business if she provides services to
or has a financial interest in (A) a private equity firm, hedge fund or other
investor or (B) a consulting or other advisory firm notwithstanding that such a
firm, described in either clause (A) or clause (B) above, (x) owns an interest
in or operates a Competing Business, (y) is engaged in the evaluation or
execution of a transaction which would result in the ownership or operation of a
Competing Business, or (z) is engaged in the provision of consulting or other
advisory services to a Competing Business, so long as in each case of (x),

 

11

--------------------------------------------------------------------------------


 

(y) and (z) above, the Executive has no direct or indirect involvement in the
management or operation of such Competing Business, or in connection with any
such transaction or the provision of any such consulting or other advisory
services.

 

Finally, notwithstanding the foregoing, nothing herein shall be deemed to
prohibit the Executive’s ownership of less than 1% of the outstanding shares of
any publicly traded corporation that conducts a business competitive with that
of the Company.

 

(b)           Nonsolicitation of Vendors, Employees and Others.  The Executive
agrees that during the Term and for a period of eighteen (18) months following
the Date of Termination (regardless of the reason therefor), she will not,
without the express prior written consent of the Company, directly or
indirectly: (i) for or on behalf of a Competing Business, solicit, transact
business with or perform services for (or assist any third party in contacting,
communicating, soliciting, transacting business with or performing any services
for) any person that is or was (at any time within six (6) months prior to the
contact, communication, solicitation, transaction of business, or performance of
services), a vendor of the Company; (ii) solicit, recruit, hire, engage or refer
(or assist any third party in soliciting, recruiting, hiring, engaging or
referring) any person who is, or during six (6) months immediately preceding the
termination of her employment was, an employee, agent, consultant or independent
contractor of the Company; or (iii) interfere with, disrupt or attempt to
interfere with or disrupt the relationship, contractual or otherwise, between
the Company and any of its vendors, distributors, manufacturers, lessors,
independent contractors, agents or employees.

 

8.             Work Product.  The Executive agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by her during her employment by the Company, that (i) relate, directly
or indirectly, to the Company’s actual or actively planned business, research or
development or (ii) are derived from any work performed by the Executive on the
Company’s behalf, shall, to the extent possible, be considered works made for
hire within the meaning of the Copyright Act (17 U.S.C. § 101 et seq.) (the
“Work Product”).  All Work Product shall be and remain the sole and exclusive
property of the Company.  To the extent that any such Work Product may not,
under applicable law, be considered works made for hire, the Executive hereby
grants, transfers, assigns, conveys and relinquishes, and agrees to grant,
transfer, assign, convey and relinquish from time to time, on an exclusive
basis, all of her right, title and interest in and to the Work Product to the
Company in perpetuity or for the longest period otherwise permitted by law. 
Consistent with her recognition of the Company’s absolute ownership of all Work
Product, the Executive agrees that she shall (i) not use any Work Product for
the benefit of any party other than the Company and (ii) at the Company’s
expense, perform such acts and execute such documents and instruments as the
Company may now or hereafter reasonably deem necessary or desirable to evidence
the transfer of absolute ownership of all Work Product to the Company; provided,
however, if following ten (10) business days’ written notice from the Company,
the Executive refuses, or is unable, due to disability, incapacity, or death, to
execute such documents relating to the Work Product, she hereby appoints any of
the Company’s officers as her attorney-in-fact to execute such documents on her
behalf.  This agency is coupled with an interest and is irrevocable without the
Company’s prior written consent.

 

On the Effective Date, the Executive represents and warrants to the Company that
to the best of her knowledge, (i) there are no claims that would adversely
affect her ability to

 

12

--------------------------------------------------------------------------------


 

assign all of her right, title and interest in and to the Work Product to the
Company; (ii) the Executive has the legal right to grant the Company the
assignment of her interest in the Work Product as set forth in this Agreement;
and (iii) she will not bring to her employment hereunder, or use in connection
with such employment, any trade secret, confidential or proprietary information
of another, or computer software, except for trade secrets, information or
software that she has a right to use for the purpose for which it shall be used,
in her employment hereunder.

 

9.             Nondisclosure of Trade Secrets; Company Property;
Nondisparagement.

 

(a)           Executive acknowledges and agrees that during the Term, the
Executive shall have access to and become familiar with various trade secrets
and proprietary and confidential information of the Company and its subsidiaries
as well as their respective predecessors, successors and assigns (collectively,
the “Protected Parties”) regularly used in the operation of its or their
business, including, but not limited to, processes, computer programs,
compilations of information, records, sales procedures, customer requirements,
pricing techniques, customer lists and methods of doing business (collectively,
referred to as “Confidential Information”).  The Executive shall not, at any
time during or after the Term, use or disclose any of the Confidential
Information, directly or indirectly, except (i) in the course of performing her
duties under this Agreement, (ii) if such Confidential Information has become
public knowledge or known in the relevant trade or industry other than as a
result of an unauthorized disclosure by the Executive, (iii) to enforce any
rights or defend any claims hereunder or under any other agreement to which the
Executive is a party, provided that such disclosure is relevant to the
enforcement of such rights or defense of such claims and is only disclosed to
the extent necessary in the formal proceedings related thereto, or (iv) when
required to do so by a court of law, by any governmental agency having
jurisdiction or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order her to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and reasonably cooperate at the Company’s expense with any attempt by
the Company to obtain a protective order or similar treatment.  The Executive
shall take all reasonable steps to safeguard the Confidential Information in her
possession or control and to protect it against disclosure, misuse, espionage,
loss and theft.  The Executive understands and agrees that the Executive shall
acquire no ownership rights to any such Confidential Information.

 

(b)           All files, records, documents, drawings, specifications, data,
computer programs, evaluation mechanisms and analytics and similar items
relating thereto or to the Protected Parties, as well as all customer lists,
specific customer information, compilations of product research and marketing
techniques of the Protected Parties, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company.  The Executive shall deliver any such material then in
her possession promptly to the Company upon termination of her employment with
the Company.  Anything to the contrary notwithstanding, the Executive shall be
entitled to retain (i) papers and other materials of a personal nature,
including, but not limited to, photographs, correspondence, personal diaries,
calendars and rolodexes, files of personal materials and phone books,
(ii) information showing her compensation and benefits or relating to
reimbursement of expenses, (iii) information that she reasonably believes may be
needed for her own personal tax purposes, and (iv) copies of employee benefit
and compensation plans, programs, agreements and other arrangements of the
Company in which she was a participant or covered.

 

13

--------------------------------------------------------------------------------


 

(c)           The Executive agrees that she will not at any time (whether during
or after the Term) make any public (or that would reasonably be expected to
become public) Disparaging (as defined below) remarks, comments or statements
concerning the Company and its respective parents and subsidiaries and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.  The Company
shall not at any time (whether during or after the Term) for itself or permit
any of  its subsidiaries or its and their respective officers or directors to
make public (or that would reasonably be expected to become public) Disparaging
remarks, comments or statements concerning the Executive.  “Disparaging”
remarks, comments or statements are those that impugn the character, honesty,
integrity or morality of the individual or entity being disparaged. 
Notwithstanding the foregoing, nothing in this Section 9(c) shall prevent any
person from (x) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute any
such public statement or (y) making any truthful statement to the extent
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (ii) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with jurisdiction over
such person.

 

10.           Indemnification.

 

(a)           The Company agrees that if the Executive is made a party  or
subject to, or is threatened to be made a party or subject to, or receives any
legal process in, or receives any discovery request or request for information
in connection with, any claim, action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that she is or was a director, officer, employee or agent of the Company or
any of its subsidiaries, or is or was serving at the written request of, or on
behalf of, the Company as a director, officer, member, employee or agent of
another corporation, limited liability corporation, partnership, joint venture,
trust or other person or entity, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is the Executive’s
alleged action in an official capacity while serving as a director, officer,
member, employee, consultant or agent of the Company, any of its subsidiaries or
other person or entity, the Executive shall be indemnified, held harmless and
advanced expenses by the Company to the fullest extent permitted or authorized
by the Company’s certificate of incorporation or, if greater, by the Delaware
General Corporation Law, against any and all costs, expenses, liabilities and
losses (including, without limitation, attorneys’ fees reasonably incurred,
judgments, fines, excise taxes or penalties and amounts paid or to be paid in
settlement and any reasonable costs and fees incurred in enforcing her rights to
indemnification or contribution) incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even though she has ceased to be a director, officer, member, employee
or agent of the Company or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators.  The Company shall reimburse
the Executive for all costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred by her in connection with any Proceeding
within thirty (30) days after receipt by the Company of a written request for
such reimbursement and appropriate documentation associated with these
expenses.  Such request shall include an undertaking by the Executive to repay
the amount of such advance if it shall ultimately be determined that she is not
entitled to be indemnified against such costs and expenses; provided that the
amount of such obligation to repay, shall be limited to the after-tax

 

14

--------------------------------------------------------------------------------


 

amount of such advance except to the extent that the Executive is able to offset
the taxes incurred on the advance by tax benefits, if any, attributable to a
deduction for repayment.

 

(b)           The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering the Executive in an amount, and on
terms and conditions (including without limitation, with respect to scope,
exclusions, sub-amounts and deductibles), no less favorable to her than (x) the
coverage the Company provides other senior executives and directors from time to
time or, if greater, (y) the coverage provided to senior executives and
directors on the Effective Date.

 

(c)           Nothing in this Section 10 shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses, the Executive
would otherwise have under any separate agreement with the Company.

 

11.           Arbitration.

 

(a)           Any controversy, dispute or claim between the Executive and the
Company, or any of its subsidiaries or affiliates, arising out of or relating to
this Agreement, any other agreement or arrangement between the Executive and the
Company or any of its subsidiaries, the Executive’s employment with the Company,
or the termination thereof, including, without limitation, any claims for
discrimination under applicable federal, state or local law or regulation, but
other than matters subject to Section 12 below (collectively, the “Covered
Claims”) shall be resolved by binding arbitration, to be held in New York, New
York (or such other location as shall be agreed in writing by the parties
hereto).  The arbitration shall be held before a single arbitrator.  Any
arbitration may be initiated by either party by written notice (“Arbitration
Notice”) to the other party specifying the subject of the requested arbitration.

 

(b)           The arbitration proceeding shall be conducted in accordance with
the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”).  The single arbitrator shall be appointed from the AAA’s list of
arbitrators by the mutual consent of the parties or, in the absence of such
consent, by application of any party to the AAA.  The determination of the
arbitrator shall be set forth in writing and shall be final and binding upon the
parties hereto (without the right to an appeal, unless such appeal is based on
fraud by the other party in connection with the arbitration process).  Judgment
upon any arbitration award may be entered and enforced in any court of competent
jurisdiction.

 

(c)           The parties agree that this Section 11 shall be grounds for
dismissal of any court action commenced by either party with respect to the
Covered Claims, other than (i) post-arbitration actions seeking to enforce an
arbitration award and (ii) actions seeking appropriate equitable or injunctive
relief, including, without limitation, pursuant to Section 12 below.

 

(d)           The arbitrator’s remedial authority shall be equal to the remedial
power that a court of competent jurisdiction over the parties and their dispute
would have.

 

(e)           Subject to Section 4(f)(iii)(y) above, the Company shall pay the
fees of the arbitrator and each party shall be responsible for her or its own
legal fees, costs of her or its experts and expenses of witnesses.

 

15

--------------------------------------------------------------------------------


 

12.           Injunctive Relief. Without limiting the remedies available to the
parties and notwithstanding the foregoing provisions of Section 11, the
Executive and the Company acknowledge that any breach of any of the covenants or
provisions contained in Sections 7, 8 or 9 above could result in irreparable
injury to the nonbreaching party for which there might be no adequate remedy at
law, and that, in the event of such a breach or threat thereof, the nonbreaching
party may seek a temporary restraining order, a preliminary injunction or a
permanent injunction from a court of competent jurisdiction, upon sustaining the
burden of showing the necessity therefor, restraining the other party hereto
from engaging in any activities prohibited by any covenant or provision in
Sections 7, 8 or 9 above or such other equitable relief as may be required to
enforce specifically any of the covenants or provisions of Sections 7, 8 or 9
above.

 

13.           Definitions.

 

(a)           “Cause” (meaning a termination by the Company of the Executive’s
employment for Cause) shall mean:

 

(i)            in connection with the Executive’s employment by the Company, the
commission by the Executive of any act involving intentional dishonesty of a
material nature or fraud; or

 

(ii)           a material breach by Executive of her fiduciary duties as
determined by a court of competent jurisdiction or pursuant to a binding
arbitration; or

 

(iii)          any material breach of a material provision of this Agreement by
the Executive that the Executive fails to remedy to the reasonable satisfaction
of the Company within thirty (30) days after notice to the Executive of such
breach setting forth with reasonable detail the basis of the breach; or

 

(iv)          any conduct, action or behavior by Executive involving moral
turpitude, gross negligence or willful misconduct, that has or may reasonably be
expected to have a material adverse effect on the reputation or interests of the
Company; or

 

(v)           Executive shall have been barred by a court order issued under the
Securities Exchange Act of 1934 (the “Exchange Act”) from serving as a director
or officer of a company registered under Section 12 or filing reports under
Section 15(d) of the Exchange Act (including an order issued upon consent
without any admission of the charge) or shall have been convicted of, or have
entered a plea of nolo contendere or the equivalent in respect of a charge of,
any criminal act constituting a felony under the laws of the United States or
any state or political subdivision thereof.

 

For purposes hereof, an act or omission shall not be deemed to be willful if
taken or omitted in the good faith belief that such was in, or not opposed to,
the best interests of the Company.  Anything herein to the contrary
notwithstanding, the Executive’s employment shall not be terminated for Cause,
within the meaning of clauses (i) — (iv) above unless written notice stating the
basis for the termination is provided to the Executive and the Executive
(together with her own counsel) has an opportunity to be heard before the Board
and, after such hearing, a majority of the Board (excluding the Executive) duly
votes to terminate her for Cause.

 

16

--------------------------------------------------------------------------------


 

(b)           “Change in Control” shall mean and shall be deemed to have
occurred:

 

(i)            upon a transaction or series of related transactions pursuant to
which a person or entity (“Person”) or Persons “acting as a group” (as defined
in the regulations to Section 409A of the Code) (i) acquires all or
substantially all of the assets of the Company, (ii) acquires the beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of securities representing more than fifty percent (50%) of the securities of
the Company entitled to vote generally in the election of directors of the
Company (other than through merger, consolidation or other business
combination), or (iii) consummates a merger, consolidation or other business
combination with the Company the result of which is that the shareholders of the
Company prior to such merger, consolidation or other business combination own
less than fifty percent (50%) of the securities entitled to vote generally in
the election of directors of the surviving entity after the consummation of such
merger, consolidation or other business combination;

 

(ii)           if the individuals (i) who, as of the Effective Date, constitute
the Board (the “Original Directors”) and (ii) who thereafter are elected to the
Board and whose election, or nomination for election, to the Board was approved
by a vote of a majority of the Original Directors then still in office (such
directors being called “Additional Original Directors”) and (iii) who thereafter
are elected to the Board and whose election or nomination for election to the
Board was approved by a vote of a majority of the Original Directors and
Additional Original Directors then still in office, cease for any reason to
constitute a majority of the members of the Board; or

 

(iii)          the Company adopts a plan of liquidation providing for the
distribution of all or substantially all of its assets (unless such distribution
is to a wholly-owned subsidiary of the Company.

 

Notwithstanding anything contained herein to the contrary, in no event shall a
Change in Control occur solely as a result of a recapitalization or
reclassification of the Company’s outstanding equity interests.  In addition, a
transaction shall not constitute a Change in Control if its sole purpose is to
create a holding company that will be owned in substantially the same
proportions by the Persons who held the Company’s equity interests immediately
before such transaction.

 

(c)           “Disability” shall mean the Executive’s inability, due to physical
or mental incapacity, to substantially perform her duties and responsibilities
for a period of 180 consecutive days or for a period of 240 days in any
consecutive 12-month period as determined by a medical doctor selected by the
Executive and approved by the Company (which approval shall not be unreasonably
withheld).  If the parties cannot agree on a medical doctor, each party shall
select a medical doctor and the two doctors shall select a third who shall be
the approved medical doctor for this purpose.  In no event shall any termination
of the Executive’s employment for Disability occur until the party terminating
her employment gives written notice to the other party in accordance with
Section 5(e) above.

 

(d)           “Good Reason” shall mean the occurrence of any of the following
without the Executive’s prior written consent:

 

17

--------------------------------------------------------------------------------


 

(i)            a material reduction in the Executive’s then current Base Salary,
the Threshold Bonus, the Target Bonus or the Maximum Bonus, or the failure to
pay any Base Salary, Annual Bonus, or any other amount or award, including an
equity award, when such payment is due;

 

(ii)           the taking of any action by the Company that would diminish the
aggregate value of all employee benefits provided to the Executive in a material
respect, or that results in the diminution or reduction of all perquisites
enjoyed by the Executive in any material respect;

 

(iii)          a material diminution of the Executive’s duties or
responsibilities as set forth herein;

 

(iv)          the failure to nominate the Executive to continue to be a member
of the Board, or the removal of the Executive from the position of Chief
Executive Officer or President of the Company or any of its subsidiaries;

 

(v)           a material interference with the Executive’s carrying out of her
duties so that she is unable to carry out her material duties and
responsibilities hereunder;

 

(vi)          the assignment to the Executive of duties which are materially
inconsistent with her duties or which materially impair the Executive’s ability
to function as the Chief Executive Officer and President of the Company or of
any of its subsidiaries;

 

(vii)         a change in the reporting structure so that (A) the Executive does
not report solely and directly to the Board or (B) any employee of the Company
or any of the Company’s subsidiaries does not report directly or indirectly to
the Executive;

 

(viii)        relocation of the Company’s headquarters office, or the
Executive’s own principal office, to a location more than 50 miles from midtown
Manhattan, New York City;

 

(ix)           any material breach (not otherwise included in this
Section 13(d)) by the Company of any material provision of this Agreement,
including without limitation Sections 10 or 15 hereof.

 

Anything herein to the contrary notwithstanding, the Executive’s employment
shall not be terminated for Good Reason unless (i) the Executive provides
written notice to the Company within sixty (60) days after the Executive obtains
knowledge of the event or condition alleged to constitute Good Reason first
occurs stating the basis of such termination and the Company is given thirty
(30) days after receipt of such notice to cure the action that is the basis of
such claim, and if the Company fails to cure such action within such thirty (30)
day period the Executive actually terminates her employment within two
(2) business days following such thirty (30) day period.

 

(e)           “Potential Change in Control” shall mean the earliest to occur of
any of the following events: (i)  the Company enters into an agreement or letter
of intent (or similar document), the consummation of which would constitute a
Change in Control; (ii) any person or entity publicly announces an intention to
take or to consider taking actions which, if

 

18

--------------------------------------------------------------------------------


 

consummated, would constitute a Change in Control; or (iii) any other event
occurs which is deemed to be a Potential Change in Control by the Board and the
Board adopts a resolution to the effect that a Potential Change in Control has
occurred.

 

14.           Interpretation of Restrictive Covenant; Severability.   In the
event that any provision of Section 7, 8 or 9 above shall be determined to be
invalid or unenforceable, in whole or in part, for any reason, the remaining
provisions of the applicable Section shall remain in full force and effect to
the fullest extent permitted by law and any such invalid or unenforceable
provision shall be reformed, to the extent permitted by law, so as to give it
legal effect to the fullest extent permitted by law.

 

15.           Successors and Assigns.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns, and, in the
case of the Executive, her heirs and legal representatives.  No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company without the Executive’s prior written consent, except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or a sale,
liquidation or other disposition of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law.  The Company further agrees that, in the event of any
disposition of its business and assets described in the preceding sentence, it
shall cause such assignee or transferee expressly to assume the liabilities,
obligations and duties of the Company hereunder.  No rights or obligations of
the Executive under this Agreement may be assigned or transferred by the
Executive, without the Company’s prior written consent, other than her rights to
compensation, benefits and other entitlements, which may be transferred only by
will or operation of law or by designating a beneficiary in accordance with the
rules of the applicable plans and programs of the Company.

 

(b)           The Executive shall be entitled, to the extent permitted under
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation, benefit or entitlement hereunder following the Executive’s
death by giving the Company written notice thereof.  In the event of the
Executive’s death or a judicial determination of her incompetence, references in
this Agreement to the Executive shall be deemed to refer, where appropriate, to
her legal representative, or, where appropriate, to her beneficiary or
beneficiaries.

 

16.           Number and Gender.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.

 

17.           Section Headings.  The headings of the sections of this Agreement
are for convenience only and shall not be deemed to control or affect the
meaning or construction of any provision of this Agreement.

 

18.           Entire Agreement.  This Agreement (and the Exhibits hereto)
constitute the entire agreement of the parties with respect to the subject
matter hereof (and thereof) and shall supersede all prior agreements, whether
written or oral, with respect thereto.  In the event of any inconsistency
between the terms of this Agreement and the terms of any Company plan, policy,

 

19

--------------------------------------------------------------------------------


 

arrangement or agreement with the Executive, the provisions most favorable to
the Executive shall govern.

 

19.           Amendments and Waivers.  No provision in this Agreement may be
amended unless such amendment is agreed to in writing and signed by the
Executive and an authorized officer of the Company (other than the Executive). 
No waiver by either party of compliance by the other party of any condition or
provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time.  Any waiver must be in writing and signed by
the party to be charged.

 

20.           Survivorship.  Except as otherwise expressly set forth in this
Agreement, upon the expiration or termination of the Term, the respective rights
and obligations of the parties shall survive such expiration or termination to
the extent necessary to carry out the intentions of the parties as embodied in
the rights (such as vested or accrued rights) and obligations of the parties
under this Agreement.  This Agreement shall continue in effect until there are
no further rights or obligations of the parties outstanding hereunder and shall
not be terminated by either party without the express prior written consent of
both parties.

 

21.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.  Photographic, faxed
or PDF copies of such signed counterparts may be used in lieu of the originals
for any purpose.

 

22.           Representations.

 

(a)           The Company represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement (and the Exhibits hereto)
by the Company has been fully and validly authorized by all necessary corporate
action, (ii) the officer signing this Agreement (and the Exhibits hereto) on
behalf of the Company is duly authorized to do so, (iii) the execution, delivery
and performance of this Agreement (and the Exhibits hereto) does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or any of its subsidiaries is
a party or by which it or such subsidiary is bound and (iv) upon execution and
delivery of this Agreement  (and the Exhibits hereto) by the parties hereto,
each shall be a valid, and binding obligation of the Company enforceable against
it in accordance with its respective terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

(b)           The Executive represents and warrants to the Company that she is
under no contractual or other binding legal restriction which would prohibit her
from entering into and performing under this Agreement or, except for normal and
customary confidentiality provisions,  that would limit the performance her
duties under this Agreement.

 

23.           Non-Exclusivity of Rights.  Nothing in the Agreement shall prevent
or limit the Executive’s continuing or future participation in, or entitlements
under, any benefit, bonus, incentive or other plan or program of the Company for
which Executive may qualify, nor shall

 

20

--------------------------------------------------------------------------------


 

anything herein limit or reduce such rights as the Executive may have under any
other agreement with the Company.  In the event of any conflict between the
terms and conditions hereof and those of any plan, program or arrangement of the
Company in which the Executive participates, the terms and conditions more
favorable to the Executive shall prevail.

 

24.           Withholding Taxes.  The Company may withhold from any amounts or
benefits payable under this Agreement income taxes that are required to be
withheld pursuant to any applicable law or regulation.

 

25.           Internal Revenue Code Section 409A.  The parties hereto intend
that all payments and benefits to be made or provided to the Executive hereunder
and under any Plan (as defined in clause (f) below) will be paid or provided in
compliance with all applicable requirements of Section 409A (as defined in
clause (f) below), and the provisions of this Agreement and of each Plan (to
they extent they relate to the Executive’s entitlements under such Plan) shall
be construed and administered in accordance with such intent. In furtherance of
the foregoing, the provisions set forth below shall apply notwithstanding any
other provision in this Agreement, or (where applicable) any provision in any
Plan, to the contrary.

 

(a)           All payments to be made to the Executive hereunder or under any
Plan, to the extent they constitute a deferral of compensation subject to the
requirements of Section 409A (after taking into account all exclusions
applicable to such payments under Section 409A),  shall be made no later, and
shall not be made any earlier, than at the time or times specified herein or in
any Plan for such payments to be made, except as otherwise permitted or required
under Section 409A.

 

(b)           The date of the Executive’s “separation from service”, as defined
in Section 409A (and as determined by applying the default presumptions in
Treas. Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date of her
termination of employment for purposes of determining the time of payment of any
amount that becomes payable to the Executive hereunder and under any Plan upon
her termination of employment and that is properly treated as a deferral of
compensation subject to  Section 409A after taking into account all exclusions
applicable to such payment under Section 409A .

 

(c)           To the extent any payment or delivery otherwise required to be
made to the Executive hereunder or under any Plan on account of  her separation
from service is properly treated as a deferral of compensation subject to
Section 409A after taking into account all exclusions applicable to such payment
and delivery under Section 409A, and if the Executive is a “specified employee”
under Section 409A at the time of her separation from service, then such payment
and delivery shall not be made until the first business day after the earlier of
(i) the expiration of six months from the date of  the Executive’s separation
from service, or (ii) the date of her death (such first business day, the
“Delayed Payment Date”). On the Delayed Payment Date, there shall be paid or
delivered to the Executive or, if she has died, to her estate, in a single
payment or delivery (as applicable) all entitlements so delayed, and in the case
of cash payments, in a single cash lump sum, an amount equal to aggregate amount
of all payments delayed pursuant to the preceding sentence, plus interest
thereon at the Delayed Payment Interest Rate (as defined below) computed from
the date on which each such delayed payment otherwise would have been made to
the Executive until the Delayed Payment Date.  For purposes of the foregoing,
the “Delayed Payment Interest Rate” shall mean the national average annual rate
of

 

21

--------------------------------------------------------------------------------


 

interest payable on jumbo six-month bank certificates of deposit, as quoted in
the business section of the most recently published Sunday edition of The New
York Times preceding the Executive’s Date of Termination.

 

(d)           In the case of any amounts  payable to the Executive under this
Agreement, or under any Plan, that may be treated as payable in the form of “a
series of installment payments”, as defined in Treas. Reg. §1.409A-2(b)(2)(iii),
(A) the Executive’s right to receive such payments shall be treated as a right
to receive a series of separate payments for purposes of Treas. Reg.
§1.409A-2(b)(2)(iii), and (B) to the extent any such existing Plan does not
already so provide, it is hereby amended to so provide, with respect to amounts
that may become payable to the Executive thereunder.

 

(e)           The Company agrees that at all times during the Term, it will use
its reasonable best efforts  to  maintain each Plan in documentary and
operational compliance with all requirements under Section 409A, in so far as
such requirements are applicable to the payments or benefits to be made or
provided to the Executive under such Plan. The Company further agrees that to
the extent permitted under 409A, this Agreement, and the terms of any Plan (to
they extent they relate to the Executive’s entitlements under such Plan) shall
be modified, as reasonably requested by the Executive, to the extent necessary
to comply with all applicable requirements of, and to avoid the imposition of
any additional tax, interest and penalties under, Section 409A in connection
with, the benefits and payments to be provided or paid to the Executive
hereunder or under such Plan. Any such modification shall maintain the original
intent and economic benefit to the Executive of the applicable provision of this
Agreement or such Plan, to the maximum extent possible without violating any
applicable requirement of Section 409A. Any such modification to the terms of
any Plan may be made by means of a separate written agreement between the
Company and the Executive so as to limit the applicability of such modification
to just the payments or benefits to be provided to the Executive under such
Plan.

 

(f)            For purposes of the foregoing, the following terms shall have the
following meanings:

 

(1)           “Plan” shall mean any plan, program, agreement (other than this
Agreement, but including the Exhibits hereto) or other arrangement maintained by
the Company or any of its affiliates that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A and under which any
payments or benefits are to be made or provided to the Executive, to the extent
they constitute a deferral of compensation subject to the requirements of
Section 409A after taking into account all exclusions applicable to such
payments under Section 409A.

 

(2)     “Section 409A” shall mean section 409A of the Code, the regulations
issued thereunder and all notices, rulings and other guidance issued by the
Internal Revenue Service interpreting same.

 

(g)           The Executive acknowledges and agrees that, while this Agreement
is intended to comply with Section 409A, any tax liability incurred by the
Executive under Section 409A is solely the responsibility of the Executive
provided that the Company complies with its obligations as set forth herein. 
The Company shall be deemed to have complied with its obligations for purposes
of this Section 25(g) if it has made a good faith attempt to comply with

 

22

--------------------------------------------------------------------------------


 

Section 409A, and the Company shall be deemed to have acted in good faith for
such purpose if it reasonably relies upon the advice of tax counsel.

 

26.           Governing Law.  This Agreement shall be governed, construed,
performed and enforced in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

 

27.           Notices.  Any notice, consent, demand, request, or other
communication given to a party in connection with this Agreement shall be in
writing and shall be deemed to have been given to such party (a) when delivered
personally to such party, (b) three (3) business days after being sent by
prepaid certified or registered mail provided that a written acknowledgment of
receipt is obtained, or (c)  two (2) business days after being sent by an
internationally recognized overnight courier, in any instance to the address
specified below for such party (or to such other address as such party shall
have specified by ten (10) days’ advance notice given in accordance with this
Section 27).

 

If to the Company:

 

500 Plaza Drive
Secaucus, New Jersey 07094
Attention of Both:
Chief Financial Officer and
Director of Human Resources

If to the Executive:

 

The address of her principal residence as it appears in the Company’s records,
with a copy to her (during the Term) at her office in Secaucus, New Jersey or
such other location to which such office may have been relocated.

If to the estate or a beneficiary of the Executive:

 

The address most recently specified by the Executive, or her estate or
beneficiary.

 

28.           Golden Parachute Excise Tax.

 

(a)           If any payment or benefit the Executive would receive pursuant to
Section 6(d) above or pursuant to any other agreement with the Company following
a Change in Control or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
Section 28, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be reduced to the Reduced Amount. 
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment, which,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Executive’s receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order: 
(1) cash payments, in the following order:  (a) first, severance payments
hereunder and (b) second, any other cash payments hereunder or under any other

 

23

--------------------------------------------------------------------------------


 

agreement between the Company and the Executive, (2) cancellation of the
acceleration of vesting of restricted stock, restricted stock units and other
equity awards that vest only based on the Executive’s continued service to the
Company, or any other awards that vest only based on the Executive’s continued
service to the Company, taking the last ones scheduled to vest (absent the
acceleration) first, (3) cancellation of the acceleration of vesting of
performance-based restricted stock, restricted stock units and other equity
awards, taking the last ones schedule to vest (absent the acceleration) first
and (4) other non-cash forms of benefits.

 

(b)           The calculations contemplated in subsection (a) above shall be
performed at the expense of the Company by a nationally recognized accounting
firm (the “Accounting Firm”) selected by the Company and which has not performed
services for the Company in the prior two years.  The Company will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Company and the Executive within thirty (30) calendar days after the
Change in Control or at such other time or times as may be reasonably requested
by the Company and the Executive.  If the Accounting Firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish the Company and the
Executive with an opinion reasonably acceptable to the Executive that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the Accounting Firm made hereunder shall be final, binding and conclusive
upon the Company and the Executive.

 

29.           Share Grants.

 

(a)           (i)            On January 30, 2012, February 4, 2013 and
February 3, 2014 (each, a “Performance Award Date”), the Company shall grant to
the Executive the 2012 Performance Shares (as defined below), the 2013
Performance Shares (as defined below) and the 2014 Performance Shares (as
defined below), respectively, pursuant to Performance Stock Award Agreements
containing the same terms and conditions as set forth in the Performance Stock
Award Agreement between the Company and the Executive in the form of Exhibit B
hereto (except that (i) the Operating Income targets set forth in Appendix A of
such Performance Stock Award Agreements shall be the threshold, target and
maximum targets established by the Board or an appropriate committee thereof for
the Company’s fiscal years ending February 2, 2013, February 1, 2014 and
January 31, 2015, respectively, which targets shall be the same as the targets
established for all other senior executive officers of the Company, (it being
understood and agreed that in the event that such targets have not been
established on any Award Date, (a) the Company shall nonetheless grant the
applicable Performance Shares to the Executive and the Company shall nonetheless
execute and deliver to the Executive a Performance Stock Award Agreement, all on
the applicable Performance Award Date, and (b) the parties agree to attach a
completed Appendix A to the applicable Performance Stock Award Agreement setting
forth the applicable threshold, target and maximum targets when established),
(ii) the “Award Date” in Appendix A shall be the applicable Performance Award
Date, (iii) the “Performance Period” in Appendix A shall be the fiscal year
commencing on the date which is one day prior to the applicable Performance
Award Date,  and (iv) the “Delivery Date” in respect of the 2014 Performance
Award shall be in April 2017, but in no event later than April 15, 2017).

 

(ii)           For purposes hereof, “2012 Performance Shares” shall mean a
number of shares of Common Stock, par value $0.10 per share (the “Common Stock”)
determined by dividing no less than $5,000,000 by the closing price of the
Common Stock as

 

24

--------------------------------------------------------------------------------


 

reported on the Nasdaq Stock Market on the January 30, 2012 Performance Award
Date, “2013 Performance Shares” shall mean a number of shares of Common Stock
determined by dividing no less than $5,000,000 by the closing price of the
Common Stock as reported on the Nasdaq Stock Market on the February 4, 2013
Performance Award Date, and “2014 Performance Shares” shall mean a number of
shares of Common Stock determined by dividing no less than $5,000,000 by the
closing price of the Common Stock as reported on the Nasdaq Stock Market on the
February 3, 2014 Performance Award Date.

 

(b)           (i)            On the earlier to occur of (1) March 30, 2012 and
(2) the date which is five (5) business days prior to the date on which a Change
in Control occurs (the “Deferred Award Date”), the Company shall grant to the
Executive the 2012 Deferred Shares (as defined below) pursuant to a Deferred
Stock Award Agreement containing the same terms and conditions as set forth in
the Deferred Stock Award Agreement between the Company and the Executive in the
form of Exhibit A hereto (except that the 2012 Deferred Shares under such
Deferred Stock Award Agreement shall vest as to 1/4 of the 2012 Deferred Shares
on the first anniversary of the Deferred Award Date, 1/4 of the 2012 Deferred
Shares on the second anniversary of the Deferred Award Date and 1/2 of the 2012
Deferred Shares on the third anniversary of the Deferred Award Date).

 

(ii)           For purposes hereof , “2012 Deferred Shares” shall mean a number
of shares of Common Stock determined by dividing no less than $5,000,000 by the
closing price of the Common Stock as reported on the Nasdaq Stock Market on the
Deferred Award Date (or if such date is not a business day, on the business day
immediately preceding such date).

 

*              *              *

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Employment Agreement as of the date first above written.

 

 

 

 

 

Jane T. Elfers

 

 

 

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

 

 

By:

 

Title:

 

26

--------------------------------------------------------------------------------


 

Exhibit A

 

DEFERRED STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Deferred Stock Award Agreement (the “Agreement”) is entered into on the
28th  day of March 2011 (the “Award Date”) by and between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”), and Jane T. Elfers
(the “Awardee”).

 

WHEREAS, the Company has retained Awardee as its President and Chief Executive
Officer pursuant to the Amended and Restated Employment Agreement dated as of
March 28, 2011 between the Company and the Awardee (the “Employment Agreement”);
and

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee an award of Deferred Stock with respect to the Company’s
common stock, par value $.10 per share (the “Common Stock”) pursuant to
Section 15 of the Amended and Restated 2005 Equity Incentive Plan of The
Children’s Place Retail Stores, Inc. (the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.             Award. Subject to Sections 2 and 3 hereof, the Company shall
issue and deliver to the Awardee (i) [1/2 of $5M valued on the Award Date]
shares of Common Stock on or within 10 days after the first anniversary of the
Award Date (the “First Vesting Date”), (ii) [1/4 of $5M valued on the Award
Date] shares of Common Stock on or within 10 days after the second anniversary
of the Award Date (the “Second Vesting Date”) and (iii) [1/4 of $5M valued on
the Award Date] shares of Common Stock on or within 10 days after the third
anniversary of the Award Date (the “Third Vesting Date”); provided, however,
that, except as provided in Sections 2 and 3 hereof, the shares of Common Stock
deliverable in accordance with the foregoing on or following each of the First
Vesting Date, the Second Vesting Date and Third Vesting Date, respectively,
shall not be so delivered unless the Awardee is in the employ of the Company or
a Subsidiary on the last day of the fiscal year of the Company occurring
immediately prior to the First Vesting Date, Second Vesting Date or Third
Vesting Date, as applicable. The total number of shares of Common Stock that may
be earned if Awardee remains employed by the Company or a Subsidiary as
aforesaid is [$5M valued on the Award Date] shares (the “Deferred Shares”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings as set forth in the Plan.

 

2.             Accelerated Vesting in the Event of Termination Due to Death,
Disability, Termination Without Cause or Resignation Due to Good Reason. In the
event that the Awardee’s employment with the Company terminates in accordance
with Sections 5(b), 5(c) or 5(d) of the Employment Agreement, or under the
circumstances set forth in Section 6(d)(iii) of the Employment Agreement, all of
the Deferred Shares, to the extent not previously issued and delivered, shall be
issued and delivered to Awardee (or Awardee’s estate, in the event of Awardee’s
death) within 10 days after Awardee’s Date of Termination (as defined in the
Employment Agreement).

 

3.             Accelerated Vesting in the Event of a Change in Control. In the
event that

 

27

--------------------------------------------------------------------------------


 

a “Change in Control” (as defined in the Employment Agreement) occurs before the
Awardee’s employment with the Company terminates, all of the Deferred Shares, to
the extent not previously issued and delivered, shall be issued and delivered to
Awardee immediately prior to such Change in Control.

 

4.             Transfer Restrictions. Prior to delivery of any Common Stock with
respect to the Deferred Shares, the Awardee shall not be deemed to have any
ownership or shareholder rights (including without limitation dividend and
voting rights) with respect to such shares, nor may the Awardee sell, assign,
pledge or otherwise transfer (voluntarily or involuntarily) any of the Deferred
Shares prior to delivery thereof.

 

5.             Adjustment of Shares. Notwithstanding anything contained herein
to the contrary, in the event of any change in Common Stock resulting from a
corporate transaction including, but not limited to, a subdivision or
consolidation, reorganization, recapitalization, merger, share split, reverse
share split, share distribution, combination of shares or the payment of a share
dividend, the Deferred Shares shall be treated in the same manner in any such
transaction as other Common Stock.

 

6.             Government Regulations. Notwithstanding anything contained herein
to the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Deferred Shares shall be subject to the terms of all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required; provided that the Company
shall use commercially reasonable best efforts to ensure that the terms of all
applicable laws, rules and regulations and approvals by any governmental
agencies or national securities exchanges as may be required are timely
satisfied or obtained, as applicable.

 

7.             Transferable Shares. All shares of Common Stock delivered by the
Company to the Awardee hereunder shall (i) not contain any legends and
(ii) shall be freely transferable (including in publicly traded open market
transactions) by the Awardee upon receipt.

 

8.             Withholding Taxes. The Company shall have the right to withhold
from amounts payable to the Awardee, as compensation or otherwise, or
alternatively, to require the Awardee to remit to the Company, an amount
sufficient to satisfy all federal, state and local withholding tax requirements.
Notwithstanding the foregoing, the Company shall provide for such withholding
through sale of the Deferred Shares through a broker or such other arrangement
as is reasonably acceptable to the Company.

 

9.             Awardee Representations. The Awardee has reviewed with her own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and, subject to Section 8 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.

 

10.           Employment. Neither this Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company.

 

11.          Notices. Notices or communications to be made hereunder shall be in
writing and shall be made in accordance with the Employment Agreement.

 

12.           Governing Law. This Agreement shall be construed under the laws of
the

 

28

--------------------------------------------------------------------------------


 

State of Delaware, without regard to conflict of laws principles.

 

13.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement. Notwithstanding the foregoing, this Agreement and the
award made hereby shall be subject to the terms of the Plan. However, in the
event of a conflict between this Agreement and the terms of the Plan, the terms
and conditions most favorable to the Awardee shall control. To the extent that
there is any conflict between the terms and provisions of this Agreement and/or
the Employment Agreement and any other agreement between the Awardee and the
Company, the terms and provisions most favorable to the Awardee shall control.

 

14.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Awardee and may not be assigned by the Awardee without the prior
consent of the Company. Any attempted assignment in violation of this
Section shall be null and void.

 

15.           Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Awardee.

 

16.           Survivorship.  Upon the expiration or termination of the Term (as
defined in the Employment Agreement), the respective rights and obligations of
the parties hereto shall survive such expiration or termination.  This Agreement
shall continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express written consent of both parties.

 

*              *              *

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AWARDEE:

 

 

 

 

 

 

 

Name: Jane T. Elfers

 

30

--------------------------------------------------------------------------------


 

Exhibit B

 

PERFORMANCE STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Performance Stock Award Agreement (the “Agreement”) is entered into on the
28th day of March 2011 (the “Award Date”) by and between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”), and Jane T. Elfers
(the “Awardee”).

 

WHEREAS, the Company has retained Awardee as its President and Chief Executive
Officer pursuant to the Amended and Restated Employment Agreement dated as of
March 28, 2011 between the Company and the Awardee (the “Employment Agreement”);
and

 

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee a performance stock award with respect to the Company’s common
stock, par value $.10 per share (the “Common Stock”) pursuant to the Amended and
Restated 2005 Equity Incentive Plan of The Children’s Place Retail Stores, Inc.
(the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.             Award. Subject to Sections 2, 3 and 4 hereof, in April 2014, but
in no event later than April 15, 2014, the Company shall issue and deliver (the
date of the actual delivery of the Performance Shares, the “Delivery Date”) to
the Awardee the number of shares of Common Stock determined in accordance with
Appendix A (the “Performance Shares”); provided that, subject to Sections 2, 3
and 4 hereof, the Awardee is in the employ of the Company or a Subsidiary on
February 1, 2014. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings as set forth in the Plan.

 

2.             Termination of Employment Due to Death or Disability.

 

(i)            In the event that Awardee’s employment with the Company
terminates in accordance with Section 5(b) or 5(c) of the Employment Agreement,
before the Performance Goal has been determined to have been achieved or
exceeded, the Awardee (or Awardee’s estate, as applicable) shall, if the
Performance Goal determined pursuant to Appendix A is achieved or exceeded, be
entitled to the number of Performance Shares earned as set forth in Appendix A
multiplied by a fraction, the numerator of which is the number of days the
Awardee was employed by the Company during the Performance Period and the
denominator of which is 365. Such Performance Shares shall be issued and
delivered to the Awardee (or Awardee’s estate, as applicable) within 10 days
following a determination by the Board or an appropriate committee thereof that
the Performance Goal set forth on Appendix A has been achieved or exceeded, but
in no event later than March 15th of the year following the date of termination.

 

(ii)           In the event that the Awardee’s employment with the Company
terminates in accordance with Section 5(b) or 5(c) of the Employment Agreement
after the Performance Goal has been determined to have been achieved or
exceeded, but prior to the Delivery Date, the Company shall issue and deliver to
the Awardee (or Awardee’s estate, as applicable) within 10 days following the
Awardee’s date of death or Date of Termination (as defined in the Employment
Agreement), as applicable, the number of Performance Shares determined to have
been earned by the Awardee in accordance with the provisions set forth in
Appendix A.

 

31

--------------------------------------------------------------------------------


 

3.             Accelerated Vesting in the Event of Termination Without Cause or
Resignation Due to Good Reason.

 

(i)            In the event that the Awardee’s employment with the Company
terminates pursuant to Section 5(d) of the Employment Agreement or under the
circumstances set forth in Section 6(d)(iii) of the Employment Agreement before
the Performance Goal has been determined to have been achieved or exceeded, the
Awardee shall, if the Performance Goal set forth in Appendix A is achieved or
exceeded, be entitled to the number of Performance Shares which would have been
earned (as determined pursuant to Appendix A) if the Awardee had remained in the
employ of the Company. Such Performance Shares shall be issued and delivered to
the Awardee within 10 days following a determination by the Board or an
appropriate committee thereof that the Performance Goal set forth on Appendix A
has been achieved or exceeded, but in no event later than March 15th of the year
following the date of termination; provided, however, that if a “Change in
Control” (as defined in the Employment Agreement) occurs after a termination of
the Awardee’s employment under the circumstances set forth in Sections 5(d) or
6(d)(iii) of the Employment Agreement but before such a determination has been
made by the Board or an appropriate committee thereof, then the Target
Performance Shares shall be issued and delivered to Awardee immediately prior to
such Change in Control, without regard to whether or not the Performance Goal
has been achieved for exceeded.

 

(ii)           In the event that the Awardee’s employment with the Company
terminates pursuant to Section 5(d) of the Employment Agreement or under the
circumstances set forth in Section 6(d)(iii) of the Employment Agreement after
the Performance Goal has been determined to have been achieved or exceeded, but
prior to the Delivery Date the Company shall issue and deliver to the Awardee
within 10 days following the Awardee’s Date of Termination (as defined in the
Employment Agreement) the number of Performance Shares determined to have been
earned by the Awardee in accordance with the provisions set forth in Appendix A.

 

4.             Acceleration of Target Performance Shares Upon a Change in
Control. In the event that a “Change in Control” (as defined in the Employment
Agreement) occurs either (i) prior to a determination by the Board or an
appropriate committee thereof as to whether the Performance Goal set forth in
Appendix A has been achieved or exceeded or (ii) after a determination by the
Board or an appropriate committee thereof that the Performance Goal has been
achieved or exceeded, but prior to the Delivery Date (and, in either case, the
Awardee is then employed by the Company), in the case of clause (i) above, the
Awardee shall be entitled to receive the number of Target Performance Shares set
forth in Appendix A or, in the case of clause (ii) above, the Awardee shall be
entitled to receive a number of Performance Shares determined to have been
earned by the Awardee in accordance with the provisions set forth in Appendix
A.  Such Target Performance Shares or Performance Shares, as applicable, shall
be issued and delivered to the Awardee immediately prior to the Change in
Control.

 

5.             Transfer Restrictions. Prior to vesting of any Performance
Shares, the Awardee shall not be deemed to have any ownership or shareholder
rights (including without limitation dividend and voting rights) with respect to
such shares, nor may the Awardee sell, assign, pledge or otherwise transfer
(voluntarily or involuntarily) any of the Performance Shares prior to delivery
thereof.

 

32

--------------------------------------------------------------------------------


 

6.             Adjustment of Shares. Notwithstanding anything contained herein
to the contrary, in the event of any change in Common Stock resulting from a
corporate transaction including, but not limited to, a subdivision or
consolidation, reorganization, recapitalization, merger, share split, reverse
share split, share distribution, combination of shares or the payment of a share
dividend, the Performance Shares shall be treated in the same manner in any such
transaction as other Common Stock.

 

7.             Government Regulations. Notwithstanding anything contained herein
to the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Performance Shares shall be subject to the terms of all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required; provided that the
Company shall use commercially reasonable best efforts to ensure that the terms
of all applicable laws, rules and regulations and approvals by any governmental
agencies or national securities exchanges as may be required are timely
satisfied or obtained, as applicable.

 

8.             Transferable Shares. All shares of Common Stock delivered by the
Company to the Awardee hereunder shall (i) not contain any legends and
(ii) shall be freely transferable (including in publicly traded open market
transactions) by the Awardee upon receipt.

 

9.             Withholding Taxes. The Company shall have the right to withhold
from amounts payable to the Awardee, as compensation or otherwise, or
alternatively, to require the Awardee to remit to the Company, an amount
sufficient to satisfy all federal, state and local withholding tax requirements.
Notwithstanding the foregoing, the Company shall provide for such withholding
through sale of the Performance Shares through a broker or such other
arrangement as is reasonably acceptable to the Company.

 

10.           Awardee Representations. The Awardee has reviewed with her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Awardee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents, if any, made to the Awardee. The Awardee understands that the
Awardee (and, subject to Section 9 above, not the Company) shall be responsible
for the Awardee’s own tax liability arising as a result of the transactions
contemplated by this Agreement.

 

11.           Employment. Neither this Agreement nor any action taken hereunder
shall be construed as giving the Awardee any right of continuing employment by
the Company.

 

12.           Notices. Notices or communications to be made hereunder shall be
in writing and shall be made in accordance with the Employment Agreement.

 

13.           Governing Law. This Agreement shall be construed under the laws of
the State of Delaware, without regard to conflict of laws principles.

 

14.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes all prior agreements and understandings relating to the subject
matter of this Agreement. Notwithstanding the foregoing, this Agreement and the
award made hereby shall be subject to the terms of the Plan. However, in the
event of a conflict between this Agreement and the terms of the Plan, the terms
and conditions most favorable to the Awardee shall control. To the extent that
there is any conflict between the terms and provisions of this Agreement and/or
the Employment Agreement and any other agreement between the Awardee and the
Company, the terms and provisions most favorable to

 

33

--------------------------------------------------------------------------------


 

the Awardee shall control.

 

15.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Awardee and their respective permitted
successors, assigns, heirs, beneficiaries and representatives. This Agreement is
personal to the Awardee and may not be assigned by the Awardee without the prior
consent of the Company. Any attempted assignment in violation of this Section
shall be null and void.

 

16.           Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Awardee.

 

17.           Survivorship.  Upon the expiration or termination of the Term (as
defined in the Employment Agreement), the respective rights and obligations of
the parties hereto shall survive such expiration or termination.  This Agreement
shall continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express written consent of both parties.

 

*              *              *

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

AWARDEE:

 

 

 

 

 

 

 

Name: Jane T. Elfers

 

35

--------------------------------------------------------------------------------


 

APPENDIX A

 

1.             (a)  Awardee’s Name:  Jane T. Elfers

 

(b)  Award Date:  March 28, 2011

 

(c)  Performance Period:  The Company’s fiscal year ending January 28, 2012 (the
“Performance Period”)

 

(d)  Performance Shares available to be earned at target:  [$5M of shares valued
on the Award Date] (the “Target Performance Shares”)

 

(e)  Performance Requirements:

 

Subject to the terms and conditions set forth in the Performance Stock Award
Agreement, Awardee shall earn and receive the percentage of the number of the
Target Performance Shares set forth in the following table, if the Company’s
“Operating Income” (as defined in the Employment Agreement) for the Performance
Period set forth above is as set forth in the following table:

 

Percentage

 

Operating Income

 

50%
(“Threshold Performance Shares”)

 

As determined by the Compensation Committee of the Board of Directors.

 

100%

 

200%
(“Maximum Performance Shares”)

 

 

The number of Performance Shares to be issued to Awardee between the number of
Threshold Performance Shares and the number of Maximum Performance Shares shall
be determined on a straight line interpolated basis. The determination of the
amount of Operating Income for the Performance Period shall be made by the Board
or an appropriate committee thereof; provided that, the Performance Shares shall
be earned by the Awardee on the last day of the Performance Period regardless of
when the above-referenced determination is made.

 

 

(Initials)

 

Jane Elfers

 

 

 

 

(Initials)

 

Company Signatory

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Release of Claims

 

RELEASE

 

WHEREAS, Jane T. Elfers (the “Executive”) and The Children’s Place Retail
Stores, Inc. (the “Company”) are parties to an Employment Agreement, dated as of
December      , 2009, as amended and restated as of March 28, 2011 (the
“Employment Agreement”), which provided for the Executive’s employment on the
terms and conditions specified therein; and

 

WHEREAS, capitalized terms used in this Release and not defined herein shall
have the meanings ascribed to them in the Employment Agreement;

 

WHEREAS, Executive’s employment with the Company and the Employment Agreement
has been terminated [by the Executive for Good Reason ] [by the Company without
Cause (other than as a result of the Executive’s death or Disability)] [by the
Company as a result of Executive’s Disability] [as a result of the expiration of
the Term due to the Company’s issuance of a Non-Renewal Notice]

 

WHEREAS, this Release is the “Release” referred to in Section 6(g) of the
Employment Agreement; and

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration received or to be received in accordance with the terms of the
Employment Agreement, it is agreed as follows:

 

1.             Without prejudice to enforcement of the covenants, promises
and/or rights reserved herein, the Executive (on her own behalf and on behalf of
her heirs and legal representatives) hereby irrevocably and unconditionally
releases, acquits and forever discharges the Company, each of its past, present,
and future direct and indirect affiliated entities, subsidiaries, related
companies and divisions and each of their respective past, present and future
stockholders, trustees, members, partners, employee benefit plans (and such
plans’ fiduciaries, agents, administrators and insurers), directors, officers
employees, agents and attorney (individually and in their official capacities),
as well as any predecessors, future successors and assigns or estates of any of
the foregoing (collectively, “Releasees”), or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
arising out of the Employment Agreement or the termination of the Term
thereunder or Executive’s employment by the Company or the termination thereof,
including, without limitation, under Title VII of the Civil Rights Act of 1964,
as amended, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Federal Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, the
Employee Retirement Income Security Act (“ERISA”), as amended, the Civil Rights
Act of 1991, as amended, the

 

37

--------------------------------------------------------------------------------


 

Rehabilitation Act of 1973, as amended, the Older Workers Benefit Protection Act
(“OWBPA”), as amended, the Worker Adjustment Retraining and Notification Act
(“WARN”), as amended, the Fair Labor Standards Act (“FLSA”), as amended, the
Occupational Safety and Health Act of 1970 (“OSHA”), and the Sarbanes-Oxley Act
of 2002, that the Executive now has, or has ever had, or ever will have, against
each or any of the Releasees, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring up through the date of the
Executive’s execution and delivery hereof.  Anything to the contrary
notwithstanding, nothing herein shall release the Company or any other Releasees
from any claims or damages based on (i) any right the Executive may have to
enforce this Release or the provisions of the Employment Agreement which survive
a termination of employment, (ii) any right or claim that arises after the date
this Release is executed, (iii) any right the Executive may have to vested or
accrued benefits or entitlements under any applicable plan, agreement, program,
award, policy or arrangement of the Company, (iv) the Executive’s right to
indemnification and advancement of expenses in accordance with applicable laws
and/or the certificate of incorporation and by-laws of the Company or Section 10
of the Employment Agreement, or any applicable insurance policy or (v) any right
the Executive may have to obtain contribution as permitted by law in the event
of entry of judgment against the Executive as a result of any act or failure to
act for which the Executive, on the one hand, and the Company or any other
Releasees, on the other hand, are jointly liable.

 

2.             Subject to Executive’s execution, delivery within 21 days(1) of
the date of delivery and non-revocation of this Agreement, in accordance with
Section [6(b)] [6(c)] [6(d)] [6(e)] of the Employment Agreement the Company
shall make the following payments and provide the following benefits to
Executive:

 

[Enumerate amounts and benefits set forth in the applicable subsection of
Section 6 of the Employment Agreement and in all applicable equity award
agreements]

 

3.             The Executive understands that she has been given a period of 21
days to review and consider this Release before signing it pursuant to ADEA. 
The Executive further understands that she may use as much of this 21-day period
as the Executive wishes prior to signing.

 

4.             The Executive acknowledges and represents that she understands
that she may revoke this Release within 7 days of signing this Release. 
Revocation can be made by delivering a written notice of revocation to
[                                            ].  For this revocation to be
effective, written notice must be received no later than the close of business
on the seventh day after the Executive signs this Release.  If the Executive
revokes this Release, the Company shall have no obligations to the Executive
under Section 6 of the Employment Agreement.

 

5.             The Executive represents and acknowledges that in executing this
Release she is not relying upon, and has not relied upon, any representation or
statement not set forth herein made by any of the agents, representatives or
attorneys of the Company with regard to the subject matter of this Release.

 

--------------------------------------------------------------------------------

(1)  Substitute 45 days for 21 days if applicable in accordance with the ADEA or
OWBPA.  Corresponding change to paragraph 3 to be made and applicable
schedule(s) of other terminated employees to be included if applicable.

 

38

--------------------------------------------------------------------------------


 

6.             This Release shall not in any way be construed as an admission by
the Company or any of the Releasees that it or they have acted wrongfully.

 

7.             Should any provision hereof be invalid or otherwise unenforceable
under any law, such provision affected will be curtailed and limited to the
extent necessary to bring it within the requirements of law, and the remaining
provisions of this Release will remain in full force and effect and be fully
valid and enforceable.

 

8.             The Executive represents and agrees (a) that the Executive has,
to the extent she desires, discussed all aspects of this Release with her
attorney, (b) that the Executive has carefully read and fully understands all of
the provisions of this Release, and (c) that the Executive is voluntarily
entering into this Release.

 

9.             This Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflict
of laws principles thereof.

 

PLEASE READ CAREFULLY.  THIS RELEASE INCLUDES
A RELEASE OF CERTAIN KNOWN AND UNKNOWN CLAIMS.

 

This Release is executed as of the             day of                          ,
20     .

 

 

 

 

Jane T. Elfers

 

39

--------------------------------------------------------------------------------